Citation Nr: 0810850	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-32 669	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to claimed diabetes mellitus, type II (DM), as 
secondary to service-connected hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from June 1957 to October 
1960, from January 1976 to May 1976, and from October 1976 to 
February 1977 with other service with the Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the RO.  

Because an August 2007 Decision Review Officer's decision 
granted service connection for hearing loss and tinnitus, 
these issues are no longer part of the veteran's appeal.  



FINDING OF FACT

The currently demonstrated DM is not shown to have been 
caused or aggravated by the veteran's service-connected 
hypertension.  



CONCLUSION OF LAW

The veteran's disability manifested by DM is not proximately 
due to or the result of the service-connected hypertension.  
38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.310 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In December 2004, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection for DM on a secondary 
basis.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional relevant private evidence was 
subsequently added to the claims files.  

The December 2004 letter advised the veteran to submit 
additional evidence to the RO to support his claim, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.  

The Board notes that the veteran was informed in August 2007 
that a disability rating and effective date would be assigned 
if his claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in March 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his July 2006 RO hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  


Analysis

The veteran, who was service connected for hypertension by 
rating decision in September 2002, asserts, including during 
his RO hearing in July 2006, that his DM is causally related 
to his service-connected hypertension.  

The veteran's DM was not diagnosed until several years after 
service discharge, and there is no evidence of a direct link 
to service, nor has the veteran claimed such a connection.  

The Board notes that there is medical evidence on file that 
is both in favor and against the veteran's claim.  

In a November 2004 statement, the veteran's treating 
physician opined that his brittle DM requiring medicaion was 
"directly related" to his service-connected hypertension 
and obesity.  In a July 2006 statement, Dr. T. reported 
having treated the veteran since May 1993 for multiple 
medical problems, including "related comorbidities," 
diabetes mellitus and hypertension.  Dr. T. opined in an 
October 2006 statement that the veteran's DM that was 
"secondary" to his high blood pressure.  

The veteran was afforded a VA examination in March 2005.  The 
veteran was noted to have had hypertension for approximately 
28 years and to currently be taking medication.  

The VA examiner noted that he had DM for six or seven years 
and was taking medication.  There was no history of stroke, 
retinopathy, heart disease, kidney disease, or any bowel, 
bladder or foot disorder.  He had no peripheral neuropathy or 
erectile dysfunction.  

The VA examiner, who reviewed the entire claims file, opined 
that, in the absence of kidney disease, the veteran's DM was 
neither caused nor aggravated by hypertension.  He added that 
hypertension pathophysiologically was in no way related 
causally to the onset of DM.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After careful review of the evidence as a whole, the Board 
finds the March 2005 VA opinion against the claim to be more 
credible than the November 2004 and October 2006 private 
medical statement that tend to support the claim.  

The Board would point out that Dr. T's statements were not 
based on an actual review of the claims files, as was the 
opinion by the VA examiner.  So from statements alone, it is 
not clear what evidence Dr. T. had considered.  

More significantly, the VA examiner's opinion reflected such 
a review in that it provided a rationale that there was no 
major organ involvement or kidney damage as a complication of 
the hypertension that could link it to the development of the 
veteran's DM.  

The statements from Dr. T. are general in nature and do not 
state any rationale for his linking the DM to the service-
connected hypertension on a direct or secondary basis.  
Significantly, the VA examiner noted in this regard that the 
conditions were not pathophsysiologically related so as to 
support a finding of direct causation in this case.  

While Dr. T. identified the conditions as "comorbitities," 
such a statement alone does not provide a basis of finding 
that the claimed DM was caused or aggravated by the service-
connected hypertension.  

The Board also notes that there is a notation in a May 1997 
medical report from D.J.D., M.D., that the veteran had non-
insulin dependent DM, which could be related to the epidural 
steroid injections that the veteran had received for his 
lumbar disability.  However, the veteran is not service-
connected for a lumbar disability.  

Consequently, the claim of service connection for the 
veteran's DM as secondary to service-connected hypertension 
must be denied.  

Due consideration has been given to the July 2006 RO hearing 
testimony and the written statements by and on behalf of the 
veteran.  Although the veteran can provide competent evidence 
as to his observations, he cannot provide evidence to 
establish the etiology of any current diagnosis, to include 
whether his low back disability is causally related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1).  

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the veteran's 
service-connection claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for DM is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


